DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The Information disclosure statement of 05/02/2022 has been received and reviewed.
Claim Rejections - 35 USC § 112
	Claim 3 was previously rejected under 35 USC § 112. Applicant has successfully addressed these issues in the amendments filed on 05/02/2022. Accordingly, the rejection to the claims has been withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 11-12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8914951 to Gaudillere et al. (Gaudillere).
Regarding claim 1, Gaudillere discloses:
A locking module (10) for selectively coupling a first component (11) and a second component (12) of a lockable device (fig 1) comprising: a housing (12); a magnet arranged within said housing (23); a locking element (13) movable relative to said housing between an unlocked position (fig 3) and a locked position (fig 6); and an engagement member (16) located within a complementary groove formed at a periphery of said housing and said locking element (16 is located at the periphery of 12 and 13 when they are in the locked position, see fig 6), said engagement member rotatable about an axis (XY axis) to selectively decouple said locking element from said magnet to move said locking element between said unlocked position and said locked position (16 rotates about XY axis when F2 is applied on it to decouple 13 from 23).
Regarding claim 3, Gaudillere discloses:
The locking module of claim 1, wherein said engagement member includes at least one engagement plate (25) positionable between said locking element and said housing (fig 2).
Regarding claim 4, Gaudillere discloses:
The locking module of claim 1, wherein the second component includes a detent (21) and when said locking element is in said unlocked position, said locking element is not arranged within said detent (fig 3).
Regarding claim 5, Gaudillere discloses:
The locking module of claim 1, wherein said locking element includes a magnetic component including a magnetic material (17).
Regarding claim 6, Gaudillere discloses:
The locking module of claim 5, wherein said locking element includes base (15), said magnetic component being movable relative to said base (17 is capable of being moved relative to 15).
Regarding claim 7, Gaudillere discloses:
The locking module of claim 1, wherein said engagement member includes a contoured surface (surface of 16) configured to cooperate with said locking element (see fig 2).
Regarding claim 8, Gaudillere discloses:
The locking module of claim 7, wherein said contoured surface includes a logarithmic camming surface (16 has a camming surface that is logarithmic. Note: Logarithmic is defined as relating to or expressed in terms of logarithms per Google dictionary. The inclined surface 16 can be expressed in terms of logarithms, and is therefore logarithmic).
Regarding claim 9, Gaudillere discloses:
The locking module of claim 1, wherein said magnet is a permanent magnet (see abstract).
Regarding claim 11, Gaudillere discloses:
The locking module of claim 1, further comprising a mechanism (14) operably coupled to said engagement member (fig 1).
Regarding claim 12, Gaudillere discloses:
The locking module of claim 11, wherein said mechanism is a mechanical mechanism (14 is a mechanical element) that operates the engagement member in response to a user input (when  user pushes 14 into 12, 14 operates 16).
Regarding claim 14, Gaudillere discloses:
The locking module of claim 11, wherein said mechanism moves said engagement member in a first direction (right along XY as seen in fig 3 when user pushes 14 to 12 to buckle) and said engagement member is operable to apply a normal force to said locking element (16 applies a normal force to 13 where 16 connects to 13).
Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20020149208 to Zamberg.
Regarding claim 1, Zamberg discloses:
A locking module (fig 4) for selectively coupling a first component (56) and a second component (74) of a lockable device comprising: a housing (42); a magnet (72) arranged within said housing (see fig 5); a locking element movable (54) relative to said housing between an unlocked position (fig 4) and a locked position (fig 3); and an engagement member (62) located within a complementary groove formed at a periphery of said housing and said locking element (see fig 5), said engagement member rotatable about an axis (fig 5) to selectively decouple said locking element from said magnet to move said locking element between said unlocked position and said locked position (see paragraph 0030).
Regarding claim 2, Zamberg discloses:
The locking module of claim 1, wherein in said locked position, said locking element is separated from said housing (see fig 4, 54 is separated from the housing in that it is located further away from the housing in the locked position than it is in the unlocked position).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8914951 to Gaudillere et al. (Gaudillere) in view of US 5791172 to Deighton et al. (Deighton).
Regarding claim 13, Gaudillere does not explicitly disclose:
The locking module of claim 11, wherein said mechanism is an electromechanical mechanism that operates the engagement member in response to a user input.

However, Deighton discloses that it is well known in the art for an electromechanical mechanism (electromechanical transmission from the drive shaft of motor 12 -the electric component- to 24a) that operates the engagement member in response to a user input (Col 1, lines 26-29). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Deighton into Gaudillere at least because doing so allows for the inclusion of electric components, allowing for longer tool lifespan and saving costs as well as added security.
Claim 19 is rejected as per rejection of claim 13 above.

Claim(s) 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8914951 to Gaudillere et al. (Gaudillere). 
Regarding claim 15, Gaudillere discloses:
a locking module (10) of a lockable device (fig 1) comprising: operating a mechanism (14) in response to a user input (buckling of 14 and 12); rotating an engagement member (16) operably coupled to said mechanism out of contact with a locking element (13) of the locking module (when 16 is rotated to move from fig 6 to fig 3), wherein said rotating said engagement member further comprises rotating said engagement member within a groove formed at a periphery of a housing of said mechanism and said locking element (16 is located at the periphery of 12 and 13 when they are in the locked position, see fig 6); and attracting said locking element with a magnetic field (magnetic field of 23) to move said locking element from a first position (fig 5) to a second position (fig 6).

However, Gaudillere does not explicitly disclose a method of operation of claim 15. Given the structure taught by Gaudillere, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to operate a method of operation as discloses in claim 15.
Regarding claim 16, Gaudillere discloses:
The method of claim 15, wherein said magnetic field acts on said locking element in both said first position and said second position (see figs 5 and 6).
Regarding claim 17, Gaudillere discloses:
The method of claim 15, wherein a permanent magnet (23) is arranged within a housing (12) of the locking module to attract said locking element (see fig 2 and 6).
Regarding claim 18, Gaudillere disclose:
The method of claim 15, wherein said mechanism is operable in response to a mechanical input (14 is a mechanical element, when  user pushes 14 into 12, 14 operates 16).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675